Citation Nr: 1542636	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, paranoia, and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for PTSD, schizophrenia, paranoia, and depression.  

In August 2012, the Board remanded the claim for additional development.  Then, in September 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court vacated the Board's September 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the August 2015 Joint Motion, the evidence of record demonstrates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 2008 and that records associated with those benefits have not been requested and obtained by VA.  

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

In addition, as noted in the Joint Motion, the Veteran reported that he began receiving relevant VA treatment in 1975 at the Salt Lake City VA Hospital.  The earliest VA treatment records in the claims file are dated in December 1998 and there is no indication in the file as to whether treatment records beginning in 1975 are unavailable.  As such, the Board requests that all necessary attempts be made to obtain all outstanding records of VA treatment beginning in 1975.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated since 1975.  See the Veteran's January 2008 VA Form 21-526 reporting treatment at the Salt Lake City VA Hospital in 1975.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of all requested development, and any additional development deemed appropriate in light of the actions taken above, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




